      CASE 0:16-cv-00509-DWF-TNL Document 129 Filed 08/19/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 Michael D. Benson,                                      Civil No. 16-509 (DWF/TNL)

                        Plaintiff,

 v.                                                                          ORDER

 Ron Fischer, et al.,

                        Defendants.


       The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge Tony N. Leung dated July 29, 2020. (Doc. No. 124.)

No objections have been filed to that Report and Recommendation in the time period

permitted. Based upon the Report and Recommendation of the Magistrate Judge, upon

all of the files, records, and proceedings herein, IT IS HEREBY ORDERED that:

       1.     Magistrate Judge Tony N. Leung’s Report and Recommendation dated

July 29, 2020 (Doc. No. [124]) is ADOPTED.

       2.     Defendants’ Motion for Summary Judgment (Doc. No. [84]) is

GRANTED.

       3.     Plaintiff’s Motion for Summary Judgment (Doc. No. [112]) is DENIED.

       4.     This matter is DISMISSED WITH PREJUDICE.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: August 19, 2020                  s/Donovan W. Frank
                                        DONOVAN W. FRANK
                                        United States District Judge
